Exhibit 10.8
Execution Version
DEVELOPMENT AGREEMENT
INTRODUCTION
     THIS DEVELOPMENT AGREEMENT (this “Development Agreement”) by and between
ENERGY CORPORATION OF AMERICA, a West Virginia corporation, with offices at 4643
South Ulster Street, Suite 1100, Denver, Colorado 80237-2867 (“Assignor”), and
The Bank of New York Mellon Trust Company, N.A., a national banking association
organized under the laws of the State of New York, with offices at 919 Congress
Avenue, Suite 500, Austin, Texas 78701, as trustee (the “Trustee”), acting not
in its individual capacity but solely as trustee of the ECA Marcellus Trust I, a
statutory trust formed under the laws of the State of Delaware (the “Trust”)
under that certain Amended and Restated Trust Agreement dated as of July 7, 2010
(as the same may be amended from time to time, the “Trust Agreement”) is
delivered to be effective as of 7:00 a.m., Eastern Time, July 7 2010 (the
“Effective Time”). All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in Article I below.
     WHEREAS, Assignor and Eastern Marketing Corporation, a wholly-owned
subsidiary of Assignor (“Eastern Marketing Corporation”) have entered into that
certain Term Overriding Royalty Interest Conveyance (PUD) dated effective as of
July 7, 2010 (“Term Conveyance”). Assignor and the Trustee have entered into
that certain Perpetual Overriding Royalty Interest Conveyance (PUD) dated
effective as of July 7, 2010 (“Perpetual Conveyance” and together with the Term
Conveyance collectively the “Conveyances”). Eastern Marketing Corporation has
assigned the Term Conveyance to the Trustee; and
     WHEREAS, in connection with the Conveyances, Assignor has agreed to
undertake certain obligations during the Term with respect to the Subject
Interests and the Development Wells.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intended to be legally
bound hereby, it is agreed as follows:
ARTICLE I
DEFINITIONS
     This Article I defines certain capitalized words, terms, and phrases used
in this Development Agreement. Certain other capitalized words, terms, and
phrases used in this Development Agreement are defined elsewhere in this
Development Agreement.
     “Additional Lease” is defined in each of the Conveyances, as applicable.
     “Adjusted Development Well Amount” means the amount, for each Development
Well drilled or caused to be drilled by Assignor during the Term, equal to the
result of:
     (a) one (1), multiplied by

1



--------------------------------------------------------------------------------



 



     (b) the Working Interest (stated as a decimal fraction or 1.00, where
Assignor holds a 100% Working Interest) that Assignor is required to bear in
such Development Well, multiplied by
     (c) the Adjusted Horizontal Well Factor.
     For example, if Assignor holds an eighty-five percent (85%) Working
Interest in a Development Well and the Adjusted Horizontal Well Factor is 1, the
computation would be:
1 x .85 x 1 = .85
therefore, such Development Well would have a .85 Adjusted Development Well
Amount.
     If Assignor holds an eighty-five percent (85%) Working Interest in a
Development Well and the Adjusted Horizontal Well Factor is 0.8, then the
computation would be:
1 x .85 x 0.8 = .68
in which case such Development Well would have a .68 Adjusted Development Well
Amount.
     “Adjusted Horizontal Well Factor” means the amount, with respect to each
Development Well drilled or caused to be drilled horizontally to the Target
Formation by Assignor during the Term, obtained by dividing its Horizontal
Lateral Distance by 2,500 feet.
     For examples, if the Horizontal Lateral Distance of a Development Well is
2,000 feet, the computation would be:
2,000 / 2,500 = 0.8
therefore, such Development Well would have a 0.8 Adjusted Horizontal Well
Factor.
     If the Horizontal Lateral Distance of a Development Well is 3,000 feet,
then the computation would be:
3,000 / 2,500 = 1.2
in which case such Development Well would have a 1.2 Adjusted Horizontal Well
Factor.
     With respect to any Development Well, the maximum Horizontal Lateral
Distance taken into account for purposes of determining the Adjusted Horizontal
Well Factor for such Development Well shall be 3,500 feet. In the event that
Assignor commences the drilling of a Development Well, but fails to drill beyond
the midpoint of the curve, such Development Well will have an Adjusted
Horizontal Well Factor of zero (0).
     “Affiliate” means, for any specified Person, another Person that controls,
is controlled by, or is under common control with, the specified Person.
“Control,” in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract or otherwise.

2



--------------------------------------------------------------------------------



 



     “AMI Area” means that area depicted on the map set forth on Exhibit B as
the AMI Area.
     “Assignor” is defined in the Introduction to this Development Agreement and
also includes all permitted successors and assigns of Assignor.
     “Assignor’s Net Share of Gas” means the share of Subject Gas from each
Development Well that is attributable to Assignor’s Net Revenue Interest in that
Development Well.
     “Conveyances” is defined in the introductory paragraph of this Development
Agreement.
     “Development Well” means any Gas well spudded after March 23, 2010 that is
located on the Subject Development Lands.
     “Development Agreement” is defined in the introductory paragraph of this
Development Agreement.
     “Drilling Support Lien” is defined in Section 2.08(b).
     “Drilling Obligation Completion Date” means the date that is the earlier of
the date that the Total Drilling Target has been reached or March 31, 2013, as
such date may be extended pursuant to Section 2.01(c); provided, however, that
Assignor has delivered to the Trustee (a) a certificate executed by the
President or any Vice President of Assignor certifying that Assignor’s drilling
obligation was satisfied as of such date and (b) such other documentation as the
Trustee may reasonably request to establish satisfaction of Assignor’s drilling
obligation hereunder.
     “Eastern Marketing Corporation” is defined in the introductory paragraph of
this Development Agreement.
     “Effective Time” is defined in the introductory paragraph of this
Development Agreement.
     “Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.
     “Gas” means natural gas and all other gaseous hydrocarbons, excluding
condensate, butane, and other liquid and liquefiable components that are
actually removed from the Gas stream by separation, processing, or other means.
Any oil and gas lease or other similar instrument that covers Gas shall be
considered a “Gas lease” hereunder, even if it also covers other substances.
     “Horizontal Lateral Distance” means the distance of a horizontal well
measured from the midpoint of the curve to the end of the lateral.
     “Net Revenue Interest” means the interest, stated as a decimal fraction, in
Subject Gas production from a Development Well that Assignor is entitled to take
with respect to Assignor’s Subject Interest in that Development Well and the
associated Subject Development Lands, subject only to the Permitted Production
Burdens (treated in each case as a reduction in interest rather than as a cost).

3



--------------------------------------------------------------------------------



 



     “Party,” when capitalized, refers to Assignor or Trustee. “Parties,” when
capitalized, refers to Assignor and Trustee.
     “Permitted Production Burdens” means (a) all Production Burdens that
affected the Subject Interests when they were acquired by Assignor and (b) all
Production Burdens that were created by Assignor; in each case, provided that
the total Permitted Production Burdens for any Development Well shall not exceed
twelve and one half percent (12.5%) (proportionately reduced to Assignor’s
Working Interest in such Development Well).
     “Perpetual Conveyance” is defined in the introductory paragraph of this
Development Agreement.
     “Person” means any natural person, corporation, partnership, trust, estate,
or other entity, organization, or association.
     “Prior Reversionary Interest” means any contract, agreement, Farmout
Agreement, lease, deed, conveyance or operating agreement that exists as of the
Effective Time or that burdens the Subject Interests at the time such Subject
Interests are acquired, that by the terms thereof requires a Person to convey a
part of the Subject Interest to another Person or to permanently cease
production of any Development Well including, any operating agreements, oil and
gas leases, coal leases, and other similar agreements or instruments affecting
the Subject Interests.
     “Production Burdens” means, with respect to any Subject Development Lands,
Subject Interests, or Subject Gas, all royalty interests, overriding royalty
interests, production payments, net profits interests, Prior Reversionary
Interests and other similar interests that constitute a burden on, are measured
by, or are payable out of the production of Gas or the proceeds realized from
the sale or other disposition thereof.
     “Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI Area under the same or
similar circumstances, acting with respect to its own property and disregarding
the existence of the Royalty Interest as a burden on such property.
     “Royalty Interest” means, collectively, the Royalty Interest created under
each of the Conveyances.
     “Subject Development Lands” means the lands subject to or covered by the
oil and gas leases described in Exhibit A to each of the Conveyances and
included in the AMI Area, insofar and only insofar as they cover the Target
Formation, subject to the exceptions, exclusions and reservations (including
depth limitations) set forth on such Exhibit A, as such exhibit may be modified
pursuant to Section 2.06, and/or other reservations and exceptions contained in
the Conveyances.
     “Subject Gas” means Gas in and under, and that may be produced, saved, and
sold from a Development Well, insofar and only insofar as such Gas is produced
from the Target Formation, subject to the following:
          (a) “Subject Gas” excludes Gas that is:

4



--------------------------------------------------------------------------------



 



               (i) lost in the production, gathering, or marketing of Gas;
               (ii) used (A) in conformity with ordinary and prudent operations
on the Subject Development Lands, including drilling and production operations
with respect to such Development Well or (B) in connection with plant operations
(whether on or off the Subject Development Lands) for processing or compressing
the Subject Gas;
               (iii) taken by a Third Person to recover costs, or some multiple
of costs, paid or incurred by that Third Person under any operating agreement,
unit agreement, or other agreement in connection with nonconsent operations
conducted (or participated in) by that Third Person;
               (iv) retained by a Third Person for gathering, transportation,
processing or marketing services related to the Subject Gas in lieu of or in
addition to cash payment for such services, to the extent such agreement is
permitted under the Conveyances; and
               (v) in excess of the percentage attributable to Assignor’s Net
Share of Gas taken by Assignor to recover costs, or some multiple of costs, paid
or incurred by Assignor under any operating agreement, unit agreement, or other
agreement in connection with nonconsent operations conducted (or participated
in) by Assignor.
          (b) “Subject Gas” includes Gas, not otherwise excluded above, that is
sold or exchanged for other Gas, or otherwise disposed of for valuable
consideration.
     “Subject Interests” means Assignor’s undivided interests as of the date
hereof in the Subject Development Lands, whether as lessee under Gas leases, as
an owner of the Subject Gas (or the right to extract such Gas), or otherwise, by
virtue of which undivided interests Assignor has the right to conduct
exploration, drilling, development, and Gas production operations on the Subject
Development Lands, or to cause such operations to be conducted, or to
participate in such operations by paying and bearing all or any part of the
costs, risks, and liabilities of such operations, to drill, test, complete,
equip, operate, and produce Development Wells to exploit the Gas. “Subject
Interests” includes all extensions of, and all renewals of Gas leases covering,
the Subject Development Lands (or any portion thereof) obtained by Assignor, or
any Affiliate thereof, within six (6) months after the expiration or termination
of any such Gas lease. “Subject Interests” do not include (a) Assignor’s rights
to substances other than Gas; (b) Assignor’s rights to Gas under contracts for
the purchase, sale, transportation, storage, processing, or other handling or
disposition of Gas; (c) Assignor’s interests in, or rights to Gas with respect
to, pipelines, gathering systems, storage facilities, processing facilities, or
other equipment or facilities, other than the Development Wells; or (d) subject
to the offset provision as set forth in Section 1.03(c) of the Perpetual
Conveyance or Section 1.04(c) of the Term Conveyance, any additional, or
enlarged interests in the Development Wells, Subject Development Lands or
Subject Gas, beyond those reflected in Exhibit A to each of the Conveyances or
any Additional Lease, extensions and renewals covered by the preceding sentence.
“Subject Interests” may be owned or claimed by Assignor by virtue of grants or
reservations in deeds, Gas leases, or other instruments, or by virtue of
operating agreements, pooling or unitization agreements or orders, or other
kinds of instruments, agreements, or documents, legal or equitable, recorded or
unrecorded.

5



--------------------------------------------------------------------------------



 



The Subject Interests are subject to the Permitted Encumbrances (as defined in
each of the Conveyances).
     “Target Formation” means what is generally referred to as the Marcellus
Shale formation and for purposes of this Development Agreement defined as that
formation located from the bottom of the Tully Formation (as seen by ECA Kemsod
#1 Well, API number 37-059-25209), at a depth of 7,881 feet to the top of the
Huntersville Chert Formation (as seen by the ECA Kemsod #1 Well, API number
37-059-25209), at a depth of 8,204 feet.
     “Term” means that period from the Effective Time to the Drilling Obligation
Completion Date.
     “Term Conveyance” is defined in the introductory paragraph of this
Development Agreement.
     “Third Person” means a Person other than Assignor or Trustee.
     “Total Drilling Target” means that number of Development Wells where the
cumulative total of all the Adjusted Development Well Amounts for such
Development Wells drilled by or caused to be drilled by Assignor equals at least
52.
     “Trust” is defined in the Introduction to this Development Agreement.
     “Trust Agreement” is defined in the Introduction to this Development
Agreement.
     “Trustee” is defined in the Introduction to this Development Agreement and
also includes all successor and substitute trustees under the Trust Agreement.
     “Working Interest” means with respect to any Development Well, the
interest, stated as a decimal fraction, in and to such Development Well that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations on or in connection with such Development Well.
ARTICLE II
DEVELOPMENT OF THE SUBJECT DEVELOPMENT LANDS
     Section 2.01 Drilling Program.
          (a) Obligation to Drill. During the Term, Assignor shall, subject to
the terms of this Article II, drill, or cause to be drilled, at Assignor’s sole
cost, such number of Development Wells that is necessary to achieve the Total
Drilling Target prior to the Drilling Obligation Completion Date.
          (b) Meaning of “Drill.” For purposes of this Section 2.01, to “drill”
means to spud a Development Well, and thereafter to drill that Development Well
diligently to the Target Formation in accordance with the Reasonably Prudent
Operator Standard.

6



--------------------------------------------------------------------------------



 



          (c) Extension of “Drilling Obligation Completion Date.” If Assignor
has not reached the Total Drilling Target by March 31, 2013, the Drilling
Obligation Completion Date shall be automatically extended to March 31, 2014.
     Section 2.02 Obligation to Complete and Equip. Assignor shall, at
Assignor’s sole cost attempt to complete each Development Well in the Target
Formation that reasonably appears to Assignor, acting in accordance with the
Reasonably Prudent Operator Standard, to be capable of producing Gas in
quantities sufficient to pay completion, equipping, and operating costs.
Assignor shall, at Assignor’s sole cost, equip for production each Development
Well that is successfully completed and, when it is equipped and connected to a
gathering line or pipeline, shall commence production. Assignor shall plug and
abandon, at Assignor’s sole cost, all Development Wells that are unsuccessful.
     Section 2.03 Termination. After the drilling obligations in Section 2.01(a)
have been satisfied in addition to all other obligations under this Development
Agreement, this Development Agreement shall terminate and shall forthwith become
null and void as of such date.
     Section 2.04 Costs and Expenses of Development Wells. All costs associated
with or paid or incurred in connection with the drilling, testing, completing,
and equipping for production, operating and/or plugging and abandoning of the
Development Wells shall be borne solely by Assignor, but Assignor may use any
Subject Gas in such operations without any duty to account to Trustee or the
Trust under any of the Royalty Interests or Conveyances.
     Section 2.05 Operations of Development Wells. Assignor shall operate at
least 90% of the Development Wells during the period from the Effective Time to
the date that is at the end of the fourth full calendar quarter following the
Drilling Obligation Completion Date.
     Section 2.06 Additional Leases. To the extent that there are any Additional
Leases prior to Assignor’s satisfaction of Assignor’s drilling requirements in
Section 2.01, such Additional Lease, without any further action hereunder, shall
become part of the Subject Interests and Subject Development Lands hereunder at
such time.
     Section 2.07 Title Due Diligence. Prior to commencing the drilling of any
Development Well, Assignor will perform such title due diligence and such title
curative work as would be performed by an oil and gas operator drilling a well
and acting in accordance with the Reasonably Prudent Operator Standard.
     Section 2.08 Wells.
          (a) Prior to the Drilling Obligation Completion Date, Assignor shall
not, and shall cause its Affiliates not to, nor permit any other Person within
its control to, drill and complete any well in the Target Formation of the AMI
Area that will not be a Development Well hereunder.
          (b) Assignor hereby covenants and agrees to enter into a Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement (the
“Drilling Support Lien”) in order that Assignor shall have granted a lien and
security interest creating a valid,

7



--------------------------------------------------------------------------------



 



perfected first priority lien and security interest in and to any of the
undeveloped portions of the Subject Development Lands or any Additional Lease
located in the AMI Area designated the “Greene County AMI” on Exhibit B solely
in order to secure the performance of Assignor’s development obligations under
Section 2.01 above. Notwithstanding the preceding, for purposes of the Drilling
Support Lien only, the maximum amount recoverable by virtue of the mortgage upon
a failure by Assignor to satisfy its obligations under Section 2.01 shall be
$91,000,000, and such amount shall automatically be reduced by an amount that is
equal to the product of $1,750,000 multiplied by the cumulative total of all
Adjusted Development Well Amounts for all Development Wells drilled under this
Development Agreement as Assignor completes its development obligations under
Section 2.01. In addition, upon Assignor’s request and at Assignor’s expense,
the lien and security interest created by the Drilling Support Lien shall be
released as to each Development Well and the drilling unit associated therewith
as the same is completed in accordance with this Development Agreement.
          (c) Subsequent to the satisfaction of Assignor’s drilling requirements
in Section 2.01, neither Assignor nor any of its Affiliates shall drill and
complete any well that will have a perforated segment that will be within 500
feet of any perforated interval of any Development Well or such other wells
conveyed to the Trustee by Assignor as of the date hereof which produces oil or
gas from the Target Formation.
          (d) If Assignor fails to achieve the Total Drilling Target by
March 31, 2014, Assignor shall be in default of its obligations under this
Agreement and Trustee shall be entitled to pursue, in its sole discretion, any
and all remedies available pursuant to Article III of the Drilling Support Lien.
ARTICLE III
OTHER PROVISIONS
     Section 3.01 Successors and Assigns. Subject to the limitation and
restrictions on the assignment or delegation by the Parties of their rights and
interests under this Development Agreement, this Development Agreement binds and
inures to the benefit of Assignor, Trustee, the Trust and their respective
successors, assigns, and legal representatives.
     Section 3.02 Governing Law. THIS DEVELOPMENT AGREEMENT SHALL BE CONSTRUED
UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     Section 3.03 Construction of Development Agreement. In construing this
Development Agreement, the following principles shall be followed:
          (a) no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Development Agreement and not as an aid in its
construction;
          (b) no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Development Agreement;

8



--------------------------------------------------------------------------------



 



          (c) the word “includes” and its syntactical variants mean “includes,
but is not limited to” and corresponding syntactical variant expressions;
          (d) a defined term has its defined meaning throughout this Development
Agreement, regardless of whether it appears before or after the place in this
Development Agreement where it is defined;
          (e) the plural shall be deemed to include the singular, and vice
versa; and
          (f) each exhibit, attachment, and schedule to this Development
Agreement is a part of this Development Agreement, but if there is any conflict
or inconsistency between the main body of this Development Agreement and any
exhibit, attachment, or schedule, the provisions of the main body of this
Development Agreement shall prevail.
     Section 3.04 No Waiver. Failure of either Party to require performance of
any provision of this Development Agreement shall not affect either Party’s
right to require full performance thereof at any time thereafter, and the waiver
by either Party of a breach of any provision hereof shall not constitute a
waiver of a similar breach in the future or of any other breach or nullify the
effectiveness of such provision.
     Section 3.05 Relationship of Parties. This Development Agreement does not
create a partnership, mining partnership, joint venture, or relationship of
trust or agency between the Parties.
     Section 3.06 Further Assurances. Each Party shall execute, acknowledge, and
deliver to the other Party all additional instruments and other documents
reasonably required to evidence or effect any transaction contemplated by this
Development Agreement.
     Section 3.07 The 7:00 A.M. Convention. Except as otherwise provided in this
Development Agreement, each calendar day, month, quarter, and year shall be
deemed to begin at 7:00 a.m. Eastern Time on the stated day or on the first day
of the stated month, quarter, or year, and to end at 7:00 a.m. Eastern Time on
the next day or on first day of the next month, quarter, or year, respectively.
     Section 3.08 Counterpart Execution. This Development Agreement may be
executed in any number of counterparts with the same effect as if all parties to
this Development Agreement had signed the same document. All counterparts shall
be construed together and shall constitute one and the same instrument.
     Section 3.09 Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Development Agreement is executed and
delivered by the Trustee not individually or personally, but solely as Trustee
in the exercise of the powers and authority conferred and vested in it and
(b) under no circumstances shall the Trustee be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Trust under this Development Agreement. It is further expressly understood
and agreed by the parties hereto that neither the Trust nor the Trustee, in its
capacity as Trustee or individually, shall have any authority over, or
responsibility or liability for, the drilling of the Development Wells or any of
the other business or commercial activities contemplated by this Development

9



--------------------------------------------------------------------------------



 



Agreement, all of which are hereby agreed to be the sole responsibility of
Assignor, and Assignor hereby agrees to and hereby does indemnify and agree to
hold harmless each of the Trust and the Trustee, in its capacity as Trustee and
individually, from and against any and all damages, liabilities, expenses,
fines, judgments, amounts paid in settlement, reasonable attorneys fees and
costs of investigation, and other expenses reasonably incurred by any of them in
connection with or as a result of any of the business or commercial activities
contemplated by this Development Agreement or any other matter arising out of
this Development Agreement or any such matter. Assignor further agrees to
advance any such attorneys fees, costs of investigation and other expenses
described above as they are incurred.
     Section 3.10 Severability. If any provision of this Development Agreement
or the application thereof to any party to this Development Agreement or
circumstance shall be held invalid or unenforceable to any extent, the remainder
of this Development Agreement and the application of such provision to the other
party to this Development Agreement or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
[Remainder of page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Development Agreement to be
executed in its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Development Agreement, to be
effective as of the Effective Time.

            ENERGY CORPORATION OF AMERICA
      By:   /s/ Donald C. Supcoe     Name: Donald C. Supcoe     Title: Senior
Vice President  

S-1
[Signature Page to Development Agreement]

 



--------------------------------------------------------------------------------



 



            ECA MARCELLUS TRUST I
      By: The Bank of New York Mellon Trust Company, N.A.             By:   /s/
Michael J. Ulrich     Name: Michael J. Ulrich     Title: Authorized Signatory  

S-1
[Signature Page to Development Agreement]

 